DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-5, 7 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhu (CN 107211645 A).
Regarding claim 1, Zhu discloses a mower, comprising:
a housing (1);
a cutting device (17) located in the housing; and
a height adjusting device, and the height adjusting device including a rotating member (24) and a traction member (19),
wherein one end of the traction member (19) is fixed on the rotating member (24) and the other end of the traction member is fixed on the cutting device (17),
wherein the traction member (19) is driven by the rotating member (24) to adjust the height of the cutting device (17).
Regarding claim 4, wherein the other end of the traction member (19) is fixed at the top center of the cutting device, and a corresponding position of the housing is provided with a through hole (passes through the plate 5) through which the traction member (19) passes.
Regarding claim 5, wherein a second elastic member (4) is provided between the housing (1) and the cutting device (17), the second elastic member (4)  being in a compressed state and its two ends being respectively connected to the housing (1) and the cutting device (17).
Regarding claim 7, wherein the number of the second elastic members (4) is more than two and is evenly distributed on the top of the cutting device (17), the second elastic member (4) is a spring, and the traction member (19) is a steel wire rope.
Regarding claim 10, wherein the mower further comprises a walking wheel (2) supporting the housing (1), the cutting device (17) comprising a motor (15) assembly and a cutting assembly.
Allowable Subject Matter
Claims 2-3, 6 and 8-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHMOUD GIMIE whose telephone number is (571)272-4841. The examiner can normally be reached Mon-Fri 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phutthiwat Wongwian can be reached on 571-270-5426. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAHMOUD GIMIE/Primary Examiner, Art Unit 3747